DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 8/24/2022 in which claim 1 was amended, claims 3, 4, and 8-12 were cancelled, and claims 13-22 were added.
Claims 1, 2, 5-7, and 13-22 are pending and presented for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy Rashid (Reg. No. 76229) on 9/6/2022.

The application has been amended as follows: 
In claim 22, line 3, “second 5 direction” is amended to read –second direction–.

Allowable Subject Matter
Claims 1, 2, 5-7, and 13-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Togami (US 2018/0090611 and Togami hereinafter), discloses a semiconductor device comprising: a first electrode (Fig. 13; [0066]; BE); and a substrate (comprising SUB, EPI, CH, SR1; [0082] and [0097]) including a first surface (bottom surface within grooves that BE is formed within) in contact with the first electrode and a second surface (top surface of SR1) provided opposite to the first surface, the first surface including a first groove (first full trench from the left in which BE is formed) including a first length (along the y-direction in Fig. 32) and a second length (along the x-direction in Fig. 32) shorter than the first length, the first length in a first direction (y-direction) parallel to the first surface, the second length in a second direction (x-direction) parallel to the first surface, the second direction intersecting with the first direction (the x-y plane is parallel to the first surface), wherein the substrate includes a semiconductor layer (EPI) having first conductive type (n-type), a first semiconductor region (CH; [0085]) provided between the semiconductor layer and the second surface, the first semiconductor region having second conductive type (p-type), a second semiconductor region (SR1) provided between the first semiconductor region and the second surface, and a second electrode (GT1; [0087]) provided in a first trench (TR1; [0087]), the second electrode being provided opposite to the first semiconductor region (CH) via a first insulating film (GFOX1; [0087]), the first trench reaching the semiconductor layer from the second surface, the first trench extending in the second direction (the first trench extends in all three directions, x, y, & z). Togami fails to expressly disclose the second semiconductor region having an impurity concentration of first conductive type higher than an impurity concentration of the semiconductor layer (which is disclosed by Wang – US 2009/0256196 and Wang hereinafter). Togami in view of Wang fail to expressly disclose wherein the first electrode includes a second groove, and the second groove overlaps with the first groove in a third direction intersecting with the first direction and the second direction.
As to claim 13: the closest prior art, Togami (US 2018/0090611 and Togami hereinafter), discloses a semiconductor device comprising: a first electrode (Fig. 13; [0066]; BE); and a substrate (comprising SUB, EPI, CH, SR1; [0082] and [0097]) including a first surface (bottom surface within grooves that BE is formed within) in contact with the first electrode and a second surface (top surface of SR1) provided opposite to the first surface, the first surface including a first groove (first full trench from the left in which BE is formed) including a first length (along the y-direction in Fig. 32) and a second length (along the x-direction in Fig. 32) shorter than the first length, the first length in a first direction (y-direction) parallel to the first surface, the second length in a second direction (x-direction) parallel to the first surface, the second direction intersecting with the first direction (the x-y plane is parallel to the first surface), wherein the substrate includes a semiconductor layer (EPI) having first conductive type (n-type), a first semiconductor region (CH; [0085]) provided between the semiconductor layer and the second surface, the first semiconductor region having second conductive type (p-type), a second semiconductor region (SR1) provided between the first semiconductor region and the second surface, and a second electrode (GT1; [0087]) provided in a first trench (TR1; [0087]), the second electrode being provided opposite to the first semiconductor region (CH) via a first insulating film (GFOX1; [0087]), the first trench reaching the semiconductor layer from the second surface, the first trench extending in the second direction (the first trench extends in all three directions, x, y, & z). Togami fails to expressly disclose the second semiconductor region having an impurity concentration of first conductive type higher than an impurity concentration of the semiconductor layer (which is disclosed by Wang – US 2009/0256196 and Wang hereinafter). Togami in view of Wang fail to expressly disclose wherein a third groove is provided adjacent to the first groove, and a third length of the third groove in the first direction is shorter than the first length of the first groove in the first direction, and wherein in the third direction, a depth of the third groove is deeper than a depth of the first groove.
As to claim 18: the closest prior art, Togami (US 2018/0090611 and Togami hereinafter), discloses a semiconductor device comprising: a first electrode (Fig. 13; [0066]; BE); and a substrate (comprising SUB, EPI, CH, SR1; [0082] and [0097]) including a first surface (bottom surface within grooves that BE is formed within) in contact with the first electrode and a second surface (top surface of SR1) provided opposite to the first surface, the first surface including a first groove (first full trench from the left in which BE is formed) including a first length (along the y-direction in Fig. 32) and a second length (along the x-direction in Fig. 32) shorter than the first length, the first length in a first direction (y-direction) parallel to the first surface, the second length in a second direction (x-direction) parallel to the first surface, the second direction intersecting with the first direction (the x-y plane is parallel to the first surface), wherein the substrate includes a semiconductor layer (EPI) having first conductive type (n-type), a first semiconductor region (CH; [0085]) provided between the semiconductor layer and the second surface, the first semiconductor region having second conductive type (p-type), a second semiconductor region (SR1) provided between the first semiconductor region and the second surface, and a second electrode (GT1; [0087]) provided in a first trench (TR1; [0087]), the second electrode being provided opposite to the first semiconductor region (CH) via a first insulating film (GFOX1; [0087]), the first trench reaching the semiconductor layer from the second surface, the first trench extending in the second direction (the first trench extends in all three directions, x, y, & z). Togami fails to expressly disclose the second semiconductor region having an impurity concentration of first conductive type higher than an impurity concentration of the semiconductor layer (which is disclosed by Wang – US 2009/0256196 and Wang hereinafter). Togami in view of Wang fail to expressly disclose a third semiconductor region provided between the semiconductor layer and the second surface, the third semiconductor region having second conductive type, a fourth semiconductor region provided between the third semiconductor region and the second surface, the fourth semiconductor region having an impurity concentration of first conductive type higher than an impurity concentration of the semiconductor layer, and a third electrode provided in a second trench, the third electrode being provided opposite to the third semiconductor region via a second insulating film, the second trench reaching the semiconductor layer from the second surface, the second trench extending in the second direction, the substrate includes a first region and a second region, the first region includes the first semiconductor region, the second semiconductor region, and the second electrode, the second region is provided adjacent to the first region in the second direction, and the second region includes the third semiconductor region, the fourth semiconductor region, and the third electrode, and the first groove extends from the first region to the second region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813